Citation Nr: 0304194	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-11 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for chronic hepatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947, and from September 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted an increased rating from 
noncompensable (zero percent) to 10 percent for the veteran's 
service-connected chronic hepatitis.  The veteran filed a 
timely appeal to this determination, claiming entitlement to 
a disability rating in excess of 10 percent.

In February 2003, the veteran submitted a motion to advance 
his case on the docket due to a serious illness.  The motion 
was granted, and the veteran was notified in March 2003 that 
his case would be advanced.

The Board notes that in his VA Form 9 substantive appeal, 
received by VA in July 2002, the veteran raised the issue of 
entitlement to service connection for residuals of a soft 
tissue injuries of the right upper quadrant.  As this issue 
has not been developed or certified for appellate review, it 
is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's chronic hepatitis is essentially 
asymptomatic, and all of the symptoms the veteran has alleged 
to be due to his hepatitis have been medically determined to 
be due to other disorders.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for chronic hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40 (2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (as in effect both prior to 
July 2, 2001, and on and after July 2, 2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in December 2001, in the statement of 
the case (SOC) issued in June 2002, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in the SOC issued to the 
veteran in June 2002, the RO provided the veteran with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  In addition, in a lengthy letter 
to the veteran dated in August 2001, the RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes, two recent VA examination 
reports dated in September 2001 and January 2002, including 
extensive diagnostic testing consisting of x-rays, a 
hepatitis profile, a chemistry survey, a liver function test, 
a CBC, an ultrasound and a CAT scan, and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Factual Background

Evidence relevant to the current level of severity of the 
veteran's chronic hepatitis includes VA outpatient treatment 
notes dated from July 1999 to May 2001.  These notes indicate 
that in May 2001, at the time of treatment for other 
disorders, the veteran mentioned that he "had hepatitis 
after liver injury when he was injured on active duty - 
sports injury, boxing."  These treatment notes are otherwise 
completely negative for any evidence of recorded complaints 
or diagnoses of, or treatment for, hepatitis.

In September 2001, the veteran underwent a VA hepatitis 
examination.  At that time, the examiner noted that the 
veteran's claims file was not available, but that his prior 
VA records were available and had been reviewed.  The veteran 
complained of weekly nausea, occasional vomiting ("maybe a 
couple of times a year"), some mild intermittent 
constipation and diarrhea, and daily right upper quadrant 
pain.  The examiner noted that the veteran's records showed 
very little information regarding hepatitis, and the veteran 
reported that he had not been followed considerably for his 
hepatitis, and that while he had been seen at VA on various 
occasions for other problems, he had not had a considerable 
workup in regards to hepatitis. The examiner also noted that 
most of the veteran's VA records concerned the veteran's 
colorectal cancer, for which he had recently undergone two 
surgeries as well as chemotherapy.

The veteran reported that he had not had any weight loss over 
the years, but had lost up to 40 pounds since his colorectal 
cancer was diagnosed and his surgeries and chemotherapy had 
been initiated.  He reported that at least a couple of times 
per year he became mildly jaundiced, which correlated with an 
increase in nausea and some occasional vomiting.  He also 
stated that his right upper quadrant abdominal pain increased 
during those times.

The examiner noted that the veteran had had an ultrasound 
done of his abdomen in 1996, in response to complaints of 
abdominal pain, which was completely normal.  His gallbladder 
and liver were of normal size, and his intrahepatic ductal 
dilation was within normal limits.  The examiner noted that 
this examination had been repeated in August 1999, at which 
time minimal, if any, change was noted.  The examiner also 
noted that computed axial tomography (CAT) scans had been 
performed over the past years in direct correlation with his 
colorectal cancer, which were relevant in that they showed 
his gallbladder and liver to be unremarkable.

On physical examination, the veteran's bowel sounds were 
normal, and no ascites were noted.  His weight was 152.  
There was some mild to moderate discomfort on palpation over 
the right upper quadrant.  The liver size was within normal 
limits.  The final diagnosis rendered was infectious 
hepatitis by history of patient.  

In an addendum to this report, the examiner noted that the 
veteran also had laboratory studies conducted on the day of 
his examination, the results of which had become available.  
He stated that the chemistry survey was within normal limits, 
and liver function tests were normal.  A hepatitis profile 
was positive for the hepatitis A virus.  A complete blood 
count (CBC) was essentially within normal limits, with the 
hemoglobin and hematocrit "just very slightly low."

In January 2002, the veteran underwent a VA general medical 
examination.  At that time, the examiner noted that the 
veteran's claims file had been reviewed.  The examiner noted 
that recent hepatitis serology was positive for hepatitis A, 
but negative for hepatitis B and C.  He observed that during 
hospitalization after discharge from the military, the 
veteran was diagnosed with chronic hepatitis.  However, the 
biopsy was only questionably abnormal, and the laboratory 
studies that were abnormal were fairly nonspecific and not 
very accurate, and had been completely replaced in recent 
years.  He also noted that subsequent evaluation for the 
question of chronic hepatitis failed to find any.

Regarding the veteran's hepatitis, the examiner noted that 
the veteran reported having had symptoms of hepatitis ever 
since an episode of hepatitis in service in 1951.  The 
examiner then noted that "On questioning, however, a lot of 
these, except for the right upper quadrant pain, have all 
been present since 1946 during his traumatic episode," which 
the Board notes the veteran described in other correspondence 
as an incident in October 1946 in Japan in which he witnessed 
an elderly Japanese man being stoned to death by soldiers 
throwing heavy cement slabs at him.  The examiner also noted 
that nearly coincident with the onset of the infectious 
hepatitis was a right upper quadrant blow during a boxing 
match, which was extremely painful.  The veteran described 
his hepatitis symptoms as occasional fevers and chills, 
jaundice (he was unable to say how frequent), nausea, 
weakness, and a rundown feeling of fatigue.  He also noted 
symptoms of gastroesophageal reflux disease which started at 
the same time as his hepatitis, including nausea, heartburn, 
pyrosis, substernal chest pain, and dysphagia.  

On physical examination of the veteran's abdomen, there was 
no evidence of any hepatosplenomegaly, masses, or ascites.  
The examiner noted tenderness in the right upper quadrant.  
Following x-rays and laboratory testing, the examiner 
rendered a relevant diagnosis of episode of infectious 
hepatitis in the service, probably representing an infection 
with hepatitis A.

In a discussion of these results, the examiner offered the 
following comments and opinion:

I think that, given the benign course of 
hepatitis A and the nonspecific nature of 
the findings of the VA hospitalization 
shortly after his discharge from the 
service, that the chronic symptoms are 
not secondary to infectious hepatitis and 
its sequelae, but rather to his 
adjustment disorder.  This is not to 
minimize his symptoms, and I am sure they 
constitute significant distress.  The 
right upper quadrant pain probably would 
be posttraumatic soft tissue in etiology 
to his boxing injury.

Analysis

The veteran's chronic hepatitis has been evaluated as 10 
percent disabling pursuant to the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7345, pursuant to which chronic 
liver disease without cirrhosis (including hepatitis B, 
chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) is evaluated.  Under 
this code, a 10 percent rating is warranted when such 
disorder causes intermittent fatigue, malaise, and anorexia, 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthalgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.

A 20 percent rating is warranted when such disorder causes 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.

A 40 percent rating is warranted when such disorder causes 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.

A 60 percent rating is warranted when such disorder causes 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

Finally, a 100 percent rating is warranted when such disorder 
causes near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).

A review of the evidence detailed above reveals that the 
veteran's symptomatology does not support more than a 10 
percent rating under DC 7345.  Examinations in both September 
2001 and January 2002 failed to find any current 
symptomatology whatsoever attributable to chronic hepatitis, 
and, indeed, the diagnoses were of hepatitis "by history of 
patient" and of a prior "episode of infectious hepatitis in 
the service," neither of which indicates a diagnosis of a 
current hepatitis disability.  Furthermore, while a hepatitis 
profile was positive for the presence of hepatitis A, all 
other recent laboratory examinations have been entirely 
negative for any hepatitis-related disorders, including a 
normal chemistry survey, liver function test, CBC, ultrasound 
and CAT scan.  The only objective evidence of any disability 
whatsoever on the two VA examinations consisted of tenderness 
palpation in the right upper quadrant.  However, the examiner 
who performed the January 2002 examination opined that this 
pain was most likely due to soft tissue injury from his 
boxing injury, not due to his hepatitis.

In addition, while the veteran has reported experiencing 
numerous symptoms over the years which he has attributed to 
his hepatitis, including nausea, vomiting, fever, chills, 
jaundice, weakness, and fatigue, none of these symptoms were 
noted to be present at the time of either examination, and, 
more importantly, the examiner who performed the January 2002 
examination stated that these symptoms were not due to the 
veteran's hepatitis, but rather to his adjustment disorder.  
Indeed, he noted that the veteran himself conceded that many 
of the symptoms, with the exception of the right upper 
quadrant pain, had been present since the time of a 
psychologically traumatic event in 1946, some 5 years prior 
to his contracting hepatitis in 1951.

In any case, the Board finds that the evidence does not show 
that the veteran's hepatitis more closely corresponds to the 
criteria contemplated for a 20 percent rating under DC 7345, 
which essentially contemplates the same symptomatology, only 
with greater frequency and severity.  As the veteran has not 
been medically determined to suffer from any current symptoms 
of hepatitis, a higher rating based on more severe and more 
frequent symptoms is not warranted.  Nothing in this 
determination is intended to make a finding as to the 
validity of the currently assigned rating. 

The Board observes that the current provisions of DC 7345 
pursuant to which the veteran's chronic hepatitis has been 
evaluated became effective on July 2, 2001.  At the time the 
veteran filed his informal claim for an increased rating for 
this disorder on June 21, 2001, the criteria for rating 
chronic hepatitis were somewhat different.  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board will analyze the severity of the 
veteran's chronic hepatitis under the former provisions of DC 
7345 as well.

Under the criteria of DC 7345 in effect at the time the 
veteran filed his increased rating claim, a 10 percent rating 
was warranted for infectious hepatitis that caused 
demonstrable liver damage with mild gastrointestinal 
disturbance.  

A 30 percent rating was warranted when such disorder caused 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  

A 60 percent rating was warranted when such disorder caused 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  

Finally, a 100 percent rating was warranted when such 
disorder caused marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks' duration aggregating three or more 
times per year and accompanied by disabling symptoms 
requiring rest therapy.

A review of the evidence described above reveals that an 
increased rating to 30 percent is not warranted under these 
criteria.  Extensive testing, including a chemistry survey, 
liver function test, CBC, ultrasound and CAT scan, have all 
shown that the veteran's liver is completely normal in size, 
shape, and functioning.  While he has complained of some of 
the symptoms contemplated under the criteria for a 30 percent 
rating, such as fatigue, anxiety, and gastrointestinal 
disturbance, the examiner who performed the January 2002 
examination made it clear that these symptoms were due to his 
psychological disorder, and not due to his hepatitis.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under the provisions of other, 
related codes.  However, as hepatitis is a disability for 
which a specific diagnostic code exists under the Rating 
Schedule, an evaluation by analogy to another diagnostic code 
section is not appropriate in this case; therefore, there is 
no other diagnostic code which could potentially provide a 
basis for the assignment of more that the 10 percent 
evaluation which is currently assigned.  In any case, the 
Board observes that, in light of the lack of any medical 
evidence of any current hepatitis symptomatology, a rating 
under another code would not result in an increased rating.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for chronic hepatitis.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

In reaching the foregoing decisions to deny an increased 
rating for chronic hepatitis, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  On the contrary, the veteran has reported 
that he had received almost no treatment at all for this 
disorder since he was discharged from the military in 1953.  
Moreover, while this disability may have an adverse effect 
upon employment, as noted by the veteran, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted. 

As a final matter, the Board observes that in his VA Form 9 
substantive appeal, received by VA in July 2002, the veteran 
raised several questions and assertions, each of which the 
Board shall address in turn.  First, the veteran asserted 
that the RO had agreed to provide him with a Decision Review 
Officer (DRO) review of his claim, and that such review had 
never been accomplished.  However, the Board observes that 
the RO document issued to the veteran in June 2002 served as 
both an SOC and a DRO decision, and was signed on the last 
page by "BN-D, Decision Review Officer."

Second, the veteran argued that in the SOC/DRO decision 
issued in June 2002, the report of the January 2002 VA 
examination was neither noted nor discussed, such that the 
Board should find this document to be "fatally flawed."  In 
reviewing this document, the Board acknowledges that it 
appears that the January 2002 examination report was not 
referenced.  However, this omission does not preclude Board 
adjudication of the veteran's claim at this time.  The Board 
observes that while the SOC did not specifically address the 
January 2002 examination report, this report was of record at 
the time of issuance of the SOC, and it may be presumed that 
the evidence of record was properly considered.  See Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992) (quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 
S.Ct. 1, 6, 71 L.Ed. 131 (1926)) (stating that "principles 
of administrative regularity dictate a presumption that 
government officials 'have properly discharged their official 
duties,'" absent clear evidence to the contrary); see also 
Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. Brown, 9 
Vet. App. 195, 199 (1996).  Furthermore, as a practical 
matter, the results of the January 2002 examination report 
were not favorable to the veteran's claim for an increased 
rating, since they showed that the veteran had no current 
hepatitis symptoms, and the examiner did not render a 
diagnosis of a current hepatitis disorder.  Finally, the 
Board notes that the veteran's increased rating claim was 
conducted on a de novo basis, with due considered all of the 
evidence of record, including the January 2002 examination 
report.  

Third, the veteran noted that at the time of the September 
2001 VA examination report, his claims file was not available 
to the examiner.  He thus argued that "Because the complete 
claims file was not available for review, that examination 
report must be removed from my claims file and returned to 
the examiner as inadequate for evaluation purposes.  See 38 
C.F.R. section 4.2."  However, the Board observes that VA 
regulations do not require that an examiner review a 
veteran's claims file in conjunction with conducting an 
examination, as maintained by the veteran, but rather simply 
state that, both when conducting examinations and making 
determinations as to the appropriate rating to be assigned, 
each disability must be viewed "in relation to its 
history."  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).   In this case, the examiner who 
performed the September 2001 examination duly recorded the 
veteran's history of his inservice hepatitis, his reported 
complaints of symptoms since service, and reviewed the 
veteran's prior VA medical records.  In this regard, the 
Board notes that the veteran reported to the examiner that 
while he had been treated at VA for several other problems, 
he had never really had a workup in regards to hepatitis.  He 
also has not reported ever having received any private 
treatment for his hepatitis, and therefore there is no 
evidence of any relevant private records that the examiner 
did not review.  Finally, the Board would again note that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco, 7 Vet. App. at 58.

With regard to the veteran's implications regarding the 
overall adequacy of the September 2001 examination, the Board 
notes that the report of examination reflects that the VA 
examiner recorded the past medical history, noted the 
veteran's current complaints, conducted a physical 
examination, ordered complete laboratory testing, including a 
chemistry survey, liver function tests, a hepatitis profile, 
and a CBC, and offered a diagnostic assessment.  For these 
reasons, the Board finds that the examination of September 
2001 is adequate for rating purposes.

Fourth, the veteran argued that the examiner who conducted 
the September 2001 VA examination noted that the veteran 
suffered from symptoms including nausea, vomiting, right 
upper quadrant pain, weight loss, jaundice, fatigue, etc., 
which the veteran alleges corresponds to a 100 percent rating 
under DC 7345.  However, as indicated above, in January 2002 
a second VA examiner determined that all of the veteran's 
symptoms, while present as reported by the veteran, were due 
to disorders other than his hepatitis, which was essentially 
asymptomatic.  The Board also notes that, to the extent that 
the veteran is alleging that the Board should consider only 
the complaints and findings noted at the time of examination 
in September 2001, and ignore the findings and opinions by 
the VA examiner in January 2002, "It is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."  38 C.F.R. § 4.2 (2002) (emphasis added).

Fifth, the veteran alleged that VA had failed to consider 38 
C.F.R. § 4.21, which states that it is not expected that all 
cases will show all of the findings described in the rating 
schedule.  However, in this case none of the findings 
described in that part of the VA's Schedule for Rating 
Disabilities that pertains to hepatitis have been shown to be 
due to his hepatitis.  As such, the application of section 
4.21 does not change the outcome of this case.

Sixth, the veteran alleged that in January 2002, the VA 
examiner determined that the veteran's hepatitis problems had 
always made it hard for him to work.  He maintained that this 
statement "clearly supports a 100 percent rating" as it 
showed that he has been determined to be unemployable due to 
his hepatitis.  However, the Board observes that the 
examiner's exact words were "His foot pain is one thing that 
prevents him from working, another is that he had gotten much 
weaker due to his carcinoma of the rectum and surgery for 
that, and a third is his chronic fatigue, malaise, and 
depression, and 'hepatitis problems' that has always made it 
hard for him to work."  (internal quotations in the 
original).  The Board first observes that this notation 
appears to merely reflect a recordation of historical 
information relayed by the veteran to the examiner, rather 
than indicating a medical opinion that the veteran's 
hepatitis rendered him unemployable, particularly as it was 
contained in the section of the report entitled "Social 
History."  In this regard, "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  In addition, the Board observes that the phrase 
"hepatitis problems" was placed in quotations by the 
examiner, indicating his skepticism that this phrase was the 
correct phrase to use to explain the veteran's problems.  
This skepticism was borne out later in the report, as the 
examiner later determined that none of the symptoms the 
veteran attributed to his hepatitis were actually due to that 
disorder, but instead were all due to his psychiatric problem 
or his boxing injury.

Seventh, the veteran argued that since the examiner who 
performed the January 2002 examination characterized the 
veteran's abdominal pain and other symptoms as 
"persistent," VA was required to find that he suffered from 
"near constant debilitating symptoms" as contemplated by a 
100 percent rating under DC 7345.  However, the Board notes 
that while the examiner did initially render a diagnosis of 
"episode of infectious hepatitis while in the service with 
persistent right upper quadrant tenderness and multiple other 
symptoms," it is clear from the sentence structure that the 
word "persistent" modified and applied to only the 
veteran's right upper quadrant pain, not to the "multiple 
other symptoms" he reported.  Furthermore, the Board notes 
that immediately after the listing of diagnoses, the examiner 
noted that some outstanding studies were pending, and that he 
would offer "final diagnoses" at a later time.  In an 
accompanying addendum, the examiner noted that the results of 
various tests had been reviewed, and offered "amended 
diagnoses."  One such diagnosis was of "episode of 
infectious hepatitis in the service, probably representing an 
infection with hepatitis A."  The references to the 
veteran's right upper quadrant pain and "multiple other 
symptoms" was removed from this new diagnosis.  The Board 
observes that in a discussion following the amended 
diagnoses, the examiner opined that all of the veteran's 
chronic symptoms were "not secondary to infectious hepatitis 
and its sequelae, but rather to his adjustment disorder," 
save for the right upper quadrant pain, which was due to an 
old boxing injury.

Eighth, the veteran asserted that, even if the VA examiner's 
January 2002 opinion that the veteran's right upper quadrant 
pain was due to his boxing injuries were accepted as true, DC 
7345 "does not state that any right upper quadrant pain must 
be linked by a medical opinion to hepatitis.  A veteran, who 
is service-connected for hepatitis and has any right upper 
quadrant pain, gets the appropriate rating - period."  In 
response, the Board simply notes that the 10 percent rating 
already assigned for the veteran's hepatitis under DC 7345 
specifically contemplates the presence right upper quadrant 
pain.  Therefore, even assuming the rating schedule could be 
properly interpreted as advocated by the claimant, the 
veteran has been assigned the appropriate rating.








ORDER

A disability rating in excess of 10 percent for the veteran's 
chronic hepatitis is denied.



	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

